DETAILED ACTION
Claims 1-6 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2020 and 30 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, note attached form PTO-892. The examiner notes however that document citation number “1” on the IDS file date 30 January 2020 was crossed through because it omitted an English language abstract. Applicants are requested to submit an English abstract.

Drawings
The drawings were received on 05 February 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wee et al. Development of Puppetry Robotic Glove System for the Rehabilatation of Upper Limb Functions.

Regarding claim 1, Wee et al. teaches the following:
 A wearable gear design information retrieval system comprising a search means for searching a storage means where design information of wearable gear to be worn by a worker is stored associated with movement type information on the type of movement of the worker in a task and body information on the data of the body of the worker affecting a load on the body due to the task for the design information corresponding to the movement type information and the body information of a design target person [note: Abstract, “wearable light-weight, portable, and low cost puppetry robotic glove”, designed to facilitate the rehabilitation of the upper limb functions focusing on the grasp, clench and opening functions of the hand for daily activities; page 1 “Able to store patients data (i.e. SD card)”; Figure 1 glove system; Figure 2 flowchart for the system; Figure 5 means for grasping for drinking, patients able to successfully accomplish functional tasks; ; page 2 section 2.1 “detects patients forearm muscular signal”, data signals are transmitted by software system, pre-set parameters for analysis through software; page 3 section 2.5 adjustable to suit different users, real-time system, page 4 section 3 “Its lightweight quality also allows patient with weaker upper limb strength to cope with it and movement”, section 4, enhanced design considerations].

The examiner notes the scope of claims 2-3 are similar to claim 1, claim 1 being more narrow than claims 2-3 and thus can be rejected under the same rationale.
Claim 2: A wearable gear design information retrieval system comprising a search means for searching a storage means where design information of wearable gear to be worn by a worker is stored associated with movement type information on the type of movement of the worker in a task for the design information corresponding to the movement type information of a design target person [Abstract, “wearable light-weight, portable, and low cost puppetry robotic glove”, designed to facilitate the rehabilitation of the upper limb functions focusing on the grasp, clench and opening functions of the hand for daily activities; page 1 “Able to store patients data (i.e. SD card)”; Figure 1 glove system; Figure 2 flowchart for the system; Figure 5 means for grasping for drinking, patients able to successfully accomplish functional tasks; ; page 2 section 2.1 “detects patients forearm muscular signal”, data signals are transmitted by software system, pre-set parameters for analysis through software; page 3 section 2.5 adjustable to suit different users, real-time system, page 4 section 3 “Its lightweight quality also allows patient with weaker upper limb strength to cope with it and movement”, section 4, enhanced design considerations].

Claim 3: A wearable gear design information retrieval system comprising a search means for searching a storage means where design information of wearable gear to be worn by a worker is stored associated with body information on the data of the body of the worker affecting a load on the body due to a task for the design information corresponding to the body information of a design target person [Abstract, “wearable light-weight, portable, and low cost puppetry robotic glove”, designed to facilitate the rehabilitation of the upper limb functions focusing on the grasp, clench and opening functions of the hand for daily activities; page 1 “Able to store patients data (i.e. SD card)”; Figure 1 glove system; Figure 2 flowchart for the system; Figure 5 means for grasping for drinking, patients able to successfully accomplish functional tasks; ; page 2 section 2.1 “detects patients forearm muscular signal”, data signals are transmitted by software system, pre-set parameters for analysis through software; page 3 section 2.5 adjustable to suit different users, real-time system, page 4 section 3 “Its lightweight quality also allows patient with weaker upper limb strength to cope with it and movement”, section 4, enhanced design considerations].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wee et al. Development of Puppetry Robotic Glove System for the Rehabilitation of Upper Limb Functions in view of Burdick et al. US Patent Application Publication No. 2015/0231396 A1.
Wee et al. teach the invention as follows:
Claim 4: A suit design information retrieval system comprising a search means for searching a storage means where design information of a suit to be worn by a worker is stored associated with movement type information on the type of movement of the worker in a task and body information on the data of the body of the worker affecting a load on the body due to the task for the design information corresponding to the movement type information and the body information of a design target person [Abstract, “wearable light-weight, portable, and low cost puppetry robotic glove”, designed to facilitate the rehabilitation of the upper limb functions focusing on the grasp, clench and opening functions of the hand for daily activities; page 1 “Able to store patients data (i.e. SD card)”; Figure 1 glove system; Figure 2 flowchart for the system; Figure 5 means for grasping for drinking, patients able to successfully accomplish functional tasks; ; page 2 section 2.1 “detects patients forearm muscular signal”, data signals are transmitted by software system, pre-set parameters for analysis through software; page 3 section 2.5 adjustable to suit different users, real-time system, page 4 section 3 “Its lightweight quality also allows patient with weaker upper limb strength to cope with it and movement”, section 4, enhanced design considerations].
	Although Wee et al. teach a wearable gear, they does not specifically teach a suit; however, they do consider design challenges. Burdick et al. teach a bionic suit to enhance muscle movement [see: Figure 1, claim 12 “Bionic Suit”]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward enhanced functioning of the muscles through wearable devices, Burdick et al further depicts the wearable device as a bionic suit.

The limitations of claims 5-6 are similar in scope to claim 4; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169